Exhibit 10.1

 

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

______________________________________________________________________________

 

 

$209,800 As of September 18, 2012

Henderson, Nevada

 

 

SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, GREEN STAR ALTERNATIVE ENERGY, INC., a Nevada corporation
("Maker"), promises to pay to the order of VERDAD TELECOM, Inc. ("Payee") the
principal sum of Two Hundred and Nine Thousand Eight Hundred Dollars ($209,800)
together with interest thereon from the date of this Secured Promissory Note
(this "Note") on the unpaid principal balance.

 

 

Interest shall accrue at the rate of seven percent (7%) per annum.

This Note shall be payable on or before December 31, 2012.

The purpose of this Note is to consolidate notes totaling $166,000 in principal
and $43,800 in accrued interest. This Note is secured by that certain Security
Agreement of even date herewith by and between Maker and Payee (the "Security
Agreement").

In the event of default in the terms and conditions of this Note, or the
Security Agreement (or any document or agreement securing performance hereunder
or thereunder), such default not being cured, the outstanding principal balance
and unpaid accrued interest shall, at the option of Payee, become immediately
due and payable. No delay in the exercise of any right or remedy hereunder shall
constitute a waiver thereof and the waiver of any right or remedy hereunder on
any one occasion shall not be deemed to be a waiver of such right or remedy on
any subsequent occasion.

Maker shall pay a late charge of seven percent (7%) of the payment(s) due if not
received by Payee within five (5) business days after the date such payment is
due. The parties agree that such sum is not a penalty, but represents the
reasonable costs that would be incurred by Payee for any such delay in payment.
In addition, interest shall accrue on any principal amount past due at the rate
equal to the lower of (i) ten percent (10%) per annum, computed on the basis of
a 360-day year, or (ii) the maximum amount allowed by law.

There shall be no penalty for prepayment; provided that any prepayment of less
than all of the principal and accrued interest shall shorten the term of this
Note and not reduce the amount of any installment otherwise becoming due after
the prepayment date. Any payment made shall be applied first to interest and
then to principal.

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived.

In the event suit is instituted to collect this Note or any portion thereof,
Maker promises to pay such additional sums as the court may adjudge reasonable
as attorney's fees in such suit. The venue of any action shall lie in Clark
County, Nevada.

 

 

[SIGNATURE PAGE FOLLOWS]

 
 

IN WITNESS WHEREOF, Maker has executed this Secured Promissory Note as of the
date first set forth above.

MAKER:

 

GREEN STAR ALTERNATIVE ENERGY, INC.

a Delaware corporation

By: /s/ Eric Stoppenhagen

Eric Stoppenhagen, President

